Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claims 1, 2, 4, 5, 10, 12, 17, 18, 23-25, 30, 31 and 34 have been amended and claims 3 and 19 canceled as requested in the amendment filed on February 18, 2021. Following the amendment, claims 1, 2, 4, 5, 9, 10, 12, 16-18, 23-25, 29-31 and 33-34 are pending in the instant application.
2.	Claims 16, 29 and 33 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 24, 2020.
3.	Claims 1, 2, 4, 5, 9, 10, 12, 17, 18, 23-25, 30, 31 and 34 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on February 18, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. New grounds of rejection necessitated by Applicant’s amendment are set forth below as well.	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 2, 4, 5, 9, 10, 12, 17, 18, 23-25, 30, 31 and 34, as amended, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claims 1, 17, 30 and 34, as currently presented, recite limitation “each preselected protein in the group consisting of”, followed by recitation of five proteins. Applicant’s attention is directed to the Response filed by Applicant on August 24, 2020, effectively electing a group of five biomarkers, IL5, IL6, IL7, TNFα and CRP. Present amendment to the claims allows interpretation that the claims encompass each individual protein and not a group, as elected. This renders the claims indefinite because it is not clear whether the scope of the claimed subject matter has been changed. It also brings issues under improper Markush grouping. Clarification is required. Also, it is not obvious and cannot be determined from the claim or the specification as filed what stands for “preselected”, the term that appears to be subjective and therefore indefinite.
8.	Claims 1 and 17, as amended, are indefinite for reciting limitation “wherein the comparison step indicates” without any support for indication or reference to what it means. Revised MPEP 2173.05(g) states: “Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the 
9.	Claims 5 and 9 stand indefinite for reasons of record in section 11 of Paper mailed on October 19, 2020. Applicant is advised that amending claim 5 to deleted limitation “mild cognitive impairment” did not obviate the rejection because the claims still recite positive and negative predictive values of the same test, which is intended to exclude patients from the need for further analysis of Alzheimer’s disease. The metes and bounds of positive and negative predictive values cannot be ascertained from the claims or the specification as filed.
10.	Claim 10, as amended, is indefinite for further limiting “the excluding step”, as “excluding a subject from the need of further analysis of Alzheimer’s disease” of the base claim 1, to “avoiding, not commencing, or discontinuing a treatment for Alzheimer’s disease”.  By broadest reasonable interpretation, the ordinary meaning of analysis for a disease does not encompass clinical measures. 
11.	Claim 17, as amended, does not make sense. First, the term "elevated" in claim 17 is a relative term which renders the claim indefinite.  The term "elevated" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Providing a point of reference or comparison would obviate this ground of rejection. Next, the 
12.	Similarly, claim 18, as amended, recites “individuals who do not have elevated cerebral amyloid and tau”. The metes and bounds of the limitation are not defined by the specification or relevant prior art of record, which renders the claim indefinite.
13.	Claim 24, as amended, is indefinite for further limiting “the excluding step” of the base claim 17, to “avoiding, not commencing, or discontinuing a treatment for elevated cerebral amyloid or tau”.  By broadest reasonable interpretation, the ordinary meaning of analysis for a disease does not encompass clinical measures. Also, it is not obvious what stands for a treatment for elevated cerebral amyloid or tau.
14.	Claim 30, as amended, is vague and ambiguous for reasons that follow. First, the claim encompasses “a kit for excluding a subject suspected of having Alzheimer’s Disease” without specifically pointing out excluding from what. Second, recitation of “a detectable marker adapted for use in multiplex biomarker assay platform using electrochemiluminescence” is construed as functional language. The Office has issued new guidance May and September 2016, which has been incorporated into the current MPEP rewrite dated August 2017, at section 2173.05(g), wherein it states: “the use of functional language in a claim may fail ‘to provide a clear-cut indication of the scope of the subject matter embraced by the claim' and thus be indefinite”. The claim recites a marker but then defines it by reference to the intended use by an assay. While a functional limitation can provide a patentable distinction (limit the claim scope) by imposing limits on the function of a structure, material or action, in the instant case it is 
15.	Claim 34, as amended, is vague and indefinite for reasons that follow. First, the term "elevated" in claim 34 is a relative term which renders the claim indefinite.  The term "elevated" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Providing a point of reference or comparison would obviate this ground of rejection. Next, the claim is directed to a method to exclude those subjects who do not have elevated cerebral amyloid or tau in participating in a clinical study for an Alzheimer’s disease medication. The utility of the claimed method is not obvious because the specification fails to provide any reasonable explanation as why it is beneficial for these subjects to be excluded from any clinical study, including for a useful drug to treat Alzheimer’s disease. Also, the claim omits essential meaningful relationship between cerebral amyloid and tau and the expression levels of the preselected proteins. The critical step (f) – “excluding the subject from recruitment into the clinical study if the subject is ruled out of having elevated cerebral amyloid or tau from the comparison with the multi-ethnic, broad age statistical sample” is absolutely unclear and indeterminate as such and is not suitable for meaningful differentiation. 
16.	Claims 2, 4, 12, 23, 25 and 31 are indefinite for being dependent from indefinite claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

17.	Claims 30 and 31 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reasons of record in section 25 of Paper mailed on October 19, 2020. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
At pp. 14 and 15 of the Response, Applicant submits that claim 30 has been amended and now “is directed to detecting and measuring specific preselected proteins using electrochemiluminescence, which was a well-known method to determine the expression level of biomarkers (such as the instant preselected proteins) at the time of the filing of the as-filed specification. This is noted on at least page 16, lines 1-4 of the as-filed specification: “Proteomic data was obtained in duplicate via a multiplex biomarker assay platform using electrochemiluminescence (ECL) on the SECTOR Imager 2400A from MSD […]. The MSD platform has been used extensively to assay biomarkers associated with a range of human diseases including AD.” Therefore, one of skill in the art would have understood that the Applicant was in possession of the claimed invention at the time of filing because such an artisan 
For reasons of record fully explained earlier and reasons above, the rejection is maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

18.	Claims 1, 2, 4, 5, 9, 10, 12, 17, 18, 23-25 and 34 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for reasons of record in section 26 of Paper mailed on October 19, 2020.  
Applicant traverses the rejection at pp. 15-16 by arguing that, “The amended claims recite limitations qualifying as “significantly more” than a judicial exception, according to the Interim Guidance. Indeed, the amended claims require administering one or more neurocognitive evaluations to the subject, as well as using the results of the one or more neurocognitive not monopolize the underlying natural phenomenon in any way”. Applicant’s arguments have been fully considered but found to be not persuasive for reasons that follow.
As fully explained earlier, present claims are determined to be directed to a judicial exception without significantly more.  (2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) dated December 16, 2014 and 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50) dated January 07, 2019).
The instant claims 1, 2, 4, 5, 9, 10, 12, 17, 18, 23-25 and 34 encompass a process. (Step 1: Yes). Next, the claims 1-5, 9, 10, 12, 17-19, 23-25, 30, 31 and 34 encompass changes in the levels of IL-5, IL-6, IL-7, TNF-α, CRP, amyloid and tau during pathology of Alzheimer’s disease, the process that is governed by a law of nature, and thus is a judicial exception. Furthermore, the steps of comparing the expression levels recited and administering verbal tests within the claims are mental steps and abstract ideas, which is also a judicial exception. (Step 2A/1: Yes). Next, the claims do not recite any additional elements to integrate the judicial exception into a practical application because all the steps of the claimed methods are limited to only those that measure naturally occurring factors during a naturally occurring pathology. Applicant is advised that administering neurocognitive evaluation is an abstract idea, see earlier. (Step 2A/2: No). Finally, present claims do not recite any elements, or combinations of elements to ensure that the claim as a whole amounts to significantly more than the judicial exception because the active steps of the claims represent routine steps that are recited at a high level of 
For reasons fully explained earlier and reasons above, the rejection is maintained. 

Conclusion
19.	No claim is allowed.
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870.  The examiner can normally be reached on 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
March 4, 2021